UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2013 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-54065 AVALON HOLDING GROUP, INC (Exact name of registrant as specified in it’s charter) Nevada 26-3608086 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 6536 102nd Place NE, Kirkland, WA 98033 USA (Address of principal executive offices)(Zip Code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (X) yes (_) No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). (_) yes (_) No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer (_) Accelerated filer (_) Non-accelerated filer (_) Smaller reporting company (X) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). (_) yes (X) No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court (_) yes (_) No APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares outstanding of the registrant’s class of common stock as of September 20, 2013:121,320,000. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 PART II – OTHER INFORMATION Item 1. Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Mine Safety Disclosures 6 Item 5. Other Information 6 Entry into a Material Definitive Agreement Item 6. Exhibits 7 SIGNATURES 8 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. AVALON HOLDING GROUP, INC. AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2013 Page Balance Sheets F-1 Statement of Operations F-2 Statements of Cash Flows F-3 Notes to Financial Statements F-4 to F-7 3 AVALON HOLDING GROUP, INC. AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS July 31, January 31, (Unaudited) (Audited) ASSETS CURRENT Cash $ $ Prepaid royalty fees - Prepaid expenses - Deposit Inventory Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Promissory note Advances from a director TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ DEFICIT Common stock 500,000,000 shares authorized, at $0.001 par value, 121,320,000 shares issued and outstanding (January 31, 2013 –121,320,000) Additional paid-in capital ) ) Deficit accumulated during the development stage ) ) TOTALSTOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F-1 AVALON HOLDING GROUP INC. AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended Inception (July 28, 2008) to July 31, July 31, July 31, REVENUE Revenue $ $
